      Case 1:17-cv-00855-JPO-RWL Document 136 Filed 12/04/20 Page 1 of 4




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


MELISSA HALEY, et al., Individually and
On Behalf of All Others Similarly Situated,

               Plaintiffs,

       v.
                                                        Case No. 1:17-cv-00855-JPO
TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA,

               Defendant.




                                STIPULATION AND ORDER

       WHEREAS, on November 24, 2020, Defendant Teachers Insurance and Annuity

Association of America (“TIAA”) filed a Motion for Summary Judgment and supporting

documents (ECF Nos. 118-125, the “TIAA Summary Judgment Motion”);

       WHEREAS, also on November 24, 2020, Plaintiff Melissa Haley (“Plaintiff” and,

collectively with TIAA, the “Parties”) filed a Motion for Summary Judgment and supporting

documents (ECF Nos. 129-132, collectively the “Plaintiff Summary Judgment Motion”);

       WHEREAS, also on November 24, 2020, TIAA filed a Motion to Strike or Preclude the

Opinions of Plaintiff’s Expert and supporting documents (ECF Nos. 126-128, collectively the

“Motion to Strike”);

       WHEREAS, Section 3(E)(iv) of the Court’s Individual Practices in Civil Cases provides

that “[i]f there are cross-motions for summary judgment addressing the same or overlapping

issues, briefing will be seriatim rather than simultaneous”;
     Case 1:17-cv-00855-JPO-RWL Document 136 Filed 12/04/20 Page 2 of 4




       WHEREAS, the TIAA Summary Judgment Motion and Plaintiff Summary Judgment

Motion address overlapping issues;

       WHEREAS, Plaintiff wishes to make certain corrections to the Plaintiff Summary

Judgment Motion;

       WHEREAS, the Parties have agreed upon a seriatim briefing schedule;

       NOW, THEREFORE, subject to the Court’s approval, the Parties stipulate as follows:

       1.     TIAA hereby withdraws the TIAA Summary Judgment Motion without prejudice.

       2.     Plaintiff hereby withdraws the Plaintiff Summary Judgment Motion without

prejudice.

       3.     By the next day on which the Court is open after the Court enters this Stipulation

and Order, Plaintiff shall file a corrected Plaintiff Summary Judgment Motion.

       4.     On or before January 8, 2021:

              (a)     TIAA shall file a single brief of no more than 30 pages (not including

supporting papers) in opposition to the Plaintiff Summary Judgment Motion and in support of the

TIAA Summary Judgment Motion; and

              (b)     Plaintiff shall file a brief in opposition to the Motion to Strike.

       5.     On or before February 8, 2021:

              (a)     Plaintiff shall file a single brief of no more than 35 pages (not including

supporting papers) both in support of the Plaintiff Summary Judgment Motion and in Opposition

to the TIAA Summary Judgment Motion; and

              (b)     TIAA shall file a reply brief in support of the Motion to Strike.

       6.     On or before March 1, 2021, TIAA shall file a reply brief in support of the TIAA

Summary Judgment Motion.



                                                 2
      Case 1:17-cv-00855-JPO-RWL Document 136 Filed 12/04/20 Page 3 of 4




Respectfully submitted,




 /s/ John J. Nestico (on consent)                  _/s/ Molly L. Leiwant
 John J. Nestico (JN8156)                          Molly L. Leiwant
 SCHNEIDER WALLACE COTTRELL                        GOODWIN PROCTER LLP
 KONECKY LLP                                       The New York Times Building
 6000 Fairview Ave., Suite 1200                    620 Eighth Avenue
 Charlotte, NC 28211                               New York, New York 10018
 Telephone: (510) 740-2946                         (212) 813-8800
 Facsimile: (866) 505-8036                         mleiwant@goodwinlaw.com
 jnestico@schneiderwallace.com
                                                   Michael K. Isenman, admitted pro hac vice
 Todd S. Collins (Pro Hac Vice)                    Jaime A. Santos, admitted pro hac vice
 BERGER MONTAGUE PC                                GOODWIN PROCTER LLP
 1818 Market Street, Suite 3600                    1900 N Street, NW
 Philadelphia, PA 19103                            Washington, D.C. 20036
 Telephone: (215) 875-3000                         (202) 346-4000
 tcollins@bm.net                                   misenman@goodwinlaw.com
                                                   jsantos@goodwinlaw.com
 Todd M. Schneider (Pro Hac Vice)
 SCHNEIDER WALLACE COTTRELL                        James O. Fleckner, admitted pro hac vice
 KONECKY LLP                                       GOODWIN PROCTER LLP
 2000 Powell Street, Suite 1400                    100 Northern Avenue
 Emeryville, CA 94608                              Boston, MA 02210
 Telephone: (415) 421-7100                         (617) 570-1000
 Facsimile: (415) 421-7105                         jfleckner@goodwinlaw.com
 tschneider@schneiderwallace.com
                                                   Attorneys for Defendant
 Attorneys for Plaintiffs
                              The Clerk is directed to close the motions at Docket Numbers 118 and 129,
                              which are withdrawn.
Dated: December 3, 2020
                               So ordered.


       SO ORDERED.

Dated: December 4, 2020
      New York, New York
                                           ________________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge



                                               3
      Case 1:17-cv-00855-JPO-RWL Document 136 Filed 12/04/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 3, 2020 this document filed through the CM/ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants.

                                                                   /s/ Molly L. Leiwant
                                                                     Molly L. Leiwant




                                                  4
